                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------   x
 KRISTOPHER R. OLSON,                                     :
 CHRISTOPHER LOPEZ, WARREN                                :
 BARBER, CHRISTOPHER CLIFFORD                             :
 and ERIK LIPTAK,                                         :
                                                          :
                                Plaintiffs,               :
                       v.                                 :      20 Civ. 632 (JSR)
                                                          :
 MAJOR LEAGUE BASEBALL; MLB                               :
 ADVANCED MEDIA, L.P.; HOUSTON                            :
 ASTROS, LLC; and BOSTON RED SOX                          :
 BASEBALL CLUB, LP,                                       :
                                                          :
                                 Defendants.
 ------------------------------------------------------ x


                       DEFENDANT MAJOR LEAGUE BASEBALL’S
                     NOTICE OF MOTION FOR A PROTECTIVE ORDER

                 PLEASE TAKE NOTICE that upon the accompanying (i) Memorandum of Law,

(ii) Declaration of Bryan Seeley, and (iii) Declaration of John L. Hardiman and the exhibits thereto,

the undersigned Defendant Major League Baseball moves this Court, before the Honorable Jed S.

Rakoff, at the Daniel Patrick Moynihan United States Courthouse, Courtroom 14B, 500 Pearl

Street, New York, New York for a protective order under Rule 26(c) of the Federal Rules of Civil

Procedure, and for such other and further relief as the Court deems just and proper.

                 Pursuant to the Court’s instruction during the Parties’ joint conference call with the

Court on March 25, 2020, Plaintiffs shall file any opposition to this motion by April 3, 2020.

Defendants understand that the Court will instruct the parties if it decides oral argument is

necessary or appropriate.
Dated: March 30, 2020
       New York, New York


                            Respectfully submitted,

                            /s/ John L. Hardiman
                            John L. Hardiman
                            Benjamin R. Walker
                            Hannah Lonky Fackler
                            SULLIVAN & CROMWELL LLP
                            125 Broad Street
                            New York, NY 10004
                            Tel: 212-558-4000
                            Fax: 212-558-3558
                            hardimanj@sullcrom.com
                            walkerb@sullcrom.com
                            facklerh@sullcrom.com

                            Counsel for Major League Baseball and MLB
                            Advanced Media LP
